Citation Nr: 0739010	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for low back disorder. 

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, claimed as a stiff neck.  

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
migraine headaches. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for an 
anxiety disorder.

5.  Entitlement to service connection for dysthymic and 
anxiety disorders.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disorder and for a stiff 
neck; and that denied petitions to reopen final disallowed 
claims for service connection for migraine headaches and for 
dysthymic and anxiety disorders. 

In February 2005, the veteran requested a hearing before the 
Board sitting at the RO, but he withdrew the request in 
November 2005.  

The Board recharacterized the issue of service connection for 
dysthemic and anxiety disorders as explained in the REMAND 
portion of the decision. 

The issues of service connection for a low back disorder, 
degenerative joint disease of the cervical spine, dysthymic 
and anxiety disorders, and whether new and material evidence 
has been received to reopen a final disallowed claim for 
service connection for migraine headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  In June 1993 and in February 1994, the RO denied service 
connection for an anxiety disorder because a disorder was 
first manifested many years after service and was not related 
to any aspect of service.  The veteran did not express 
disagreement within one year, and the decision became final. 

2.  Since 1994, new and material evidence has been received 
that was not previously considered by adjudicators, is not 
cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim for service connection for an anxiety 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the petition to reopen a 
final disallowed claim for service connection for an anxiety 
disorder, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to 
notify and assist is required.  

The veteran served as a security guard at several U.S. Air 
Force bases.  He contends his anxiety disorder was the result 
of sexual assaults, harassment, and discrimination in 
service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records are silent for any symptoms, 
diagnoses, and treatment for any psychiatric disorders in 
service.  The Board notes that the veteran was medically 
qualified for duties associated with nuclear weapons in April 
1968.  No psychiatric abnormalities were noted on a September 
1968 discharge examination. 

In April 1989, the veteran received inpatient and domiciliary 
treatment at a VA facility for substance abuse.  The 
attending physician noted the veteran's reports of an eleven-
year history of crack cocaine abuse and depressive symptoms 
and insomnia associated with the abuse.  Another examiner 
noted depression associated with sexual orientation and a 
history of sexually transmitted disease.  In May 1989, a VA 
examiner conducted a general medical examination and noted no 
psychiatric disorders.  In a May 1993, the veteran stated 
that in service he had experienced racially motivated 
discrimination in promotion and had difficulty establishing a 
pay allotment to care for his mother.  He further stated that 
the poor treatment he received in service led to substance 
abuse and loss of employment after service.  

In June 1993, the RO in Los Angeles denied service connection 
for an anxiety disorder because there was no evidence of any 
psychiatric symptoms or disorders in service.  The 
adjudication did not include a review of the records of 
inpatient treatment from May to June 1993.  In July 1993, the 
decision was mailed to the veteran's address of record in Los 
Angeles and there is no evidence that it was returned by the 
U.S. Postal Service.  

In a December 2003, the veteran submitted a copy of a letter 
of transmittal dated in August 1993 from the VA Medical 
Center in Biloxi, Mississippi, that responded to his request 
and forwarded records of medical treatment that the veteran 
had received in 1991 at that facility.  The letter was 
addressed to the veteran at "general delivery, Biloxi, 
Mississippi."  In an attached statement, the veteran noted 
that he was residing in Los Angeles at the time.  

In February 1994, the RO in Des Moines, Iowa, informed the 
veteran at his Los Angeles address that it had assumed 
cognizance of his claim due to an earthquake in California.  
In March 1994, the RO forwarded a February 1994 decision that 
again denied service connection for an anxiety disorder to 
the veteran's Los Angeles address (using the incorrect 
designation of "street" in lieu of "place").  A copy was 
annotated for mailing to the veteran's representative.  The 
RO had reviewed treatment records from 1993 and continued to 
deny service connection for an anxiety disorder because there 
was no evidence of a diagnosed disorder in service.  There is 
no evidence that the notice of decision was returned 
undelivered by the U.S. Postal Service.  The veteran did not 
express disagreement with either decision, and the decisions 
became final.  

There is a presumption of regularity that the Secretary 
properly discharges his official duties by mailing a copy of 
a VA decision to the last known address of the veteran and 
the veteran's representative, if any, on the date that the 
decision was issued.  Woods v. Gober, 14 Vet. App. 214, 220 
(2000); 38 U.S.C.A. § 7104(e). Thus, clear evidence is 
required to rebut the presumption of regularity.  Clarke v. 
Nicholson, 21 Vet. App. 130, 134 (2007).

An assertion of non-receipt, standing alone, such as the 
veteran makes here, does not rebut the presumption of 
regularity.  Id. at 133.  Instead, the veteran must provide 
additional evidence to corroborate non-receipt, such as an 
addressing error by VA that was consequential to delivery.  
Absent evidence that the veteran notified VA of a change of 
address and absent evidence that any notice sent to him at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  Woods, 14 Vet. App. at 
220.

As a preliminary matter, the Board concludes that VA's 
notification to the veteran of decisions in 1993 and 1994 
were proper.  The veteran makes a bare declaration of non-
receipt without providing additional corroborating evidence.  
The record showed that VA mailed the decisions to the veteran 
at his last known address and to his representative.  Nearly 
ten years elapsed until the next communication from the 
veteran in April 2003, and not until December 2003 did the 
veteran contend that he did not receive earlier notice.   The 
addressing error in 1994 that used the word "street" in 
lieu of "place" is inconsequential because the name of the 
street was correct as was the zip code.  The Board does not 
conclude that such error would likely cause a failure of 
delivery.  As there is no evidence that VA was notified of a 
change of address or that two notifications were returned 
undelivered, the Board concludes that the veteran was 
properly notified of the denial of his initial service 
connection claim for anxiety in 1993 and 1994.   Therefore, 
the criteria for new and material evidence to reopen a final 
disallowed claim are applicable.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In cases such as this one where the claim to reopen is filed 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

Since February 1994, the RO received records of VA medical 
and psychological examination and treatment.  In August 2003, 
a VA psychologist conducted a screening interview.  He noted 
that the veteran had been counseled by providers at the 
mental health clinic on several occasions in the previous 
July.  The psychologist diagnosed depressive disorder, 
personality disorder, and history of substance abuse but 
deferred a complete evaluation as the veteran's symptoms were 
not severe at the time.  

In September 2003, the psychologist conducted another 
examination, noting the veteran's history of VA inpatient 
treatment for substance abuse in 1993 but no other treatment.  
He did not note a review of service medical records.  He 
noted the veteran's reports of experiencing sexual trauma in 
childhood and again in basic training in service.  He noted 
that the veteran displayed moderate symptoms of depression 
and anxiety including guilt regarding his sexual orientation.  
The veteran reported experiencing these symptoms over a long 
time but that they had become worse in recent months.  The 
veteran reported that he had not worked since 2003 primarily 
because of a back disorder.  The veteran was taking 
prescribed psychotropic and sleep aid medication.  In 
addition, the psychologist noted that the veteran's symptoms 
included lack of sexual desire, irritability, difficulty 
interacting with friends and family, accident- and rape-
related post-traumatic stress, loneliness, unemployment, and 
financial problems.  After review of several psychological 
tests, the psychologist diagnosed dysthymic, anxiety, gender 
identity, and personality disorders.  

The RO received an October 2003 statement from the veteran in 
which he contended that the examinations in August and 
September 2003 by the VA psychologist were inaccurate because 
the examiner did not fully record all the incidents described 
by the veteran during the examination and that the 
psychologist intentionally discredited the claim by 
deliberately downplaying what happened and falsely recording 
the details of the events.  In a December 2003 statement, the 
veteran further described several incidents of homosexual 
assault in recruit training and physical and sexual assault 
while serving in England.  He also stated that he was subject 
to racial discrimination in promotion while stationed in 
France.  

In November 2006, the RO received copies of the veteran's 
service personnel records including records of 
qualifications, assignments, promotions, and performance 
evaluations.  

The Board concludes that evidence received since the last 
final disallowance of the claim for service connection for 
anxiety is new because the veteran's statements regarding 
sexual assaults in service, the 2003 mental health assessment 
that considered these reports, and the veteran's service 
personnel records had not been previously considered in the 
final decision.  The evidence is material because it relates 
to a possible relationship between the veteran's current 
anxiety disorder and claimed events in service and raises a 
reasonable possibility of substantiating the claim.  
Therefore, as new and material evidence has been received, 
and to this extent only, the Board grants the petition to 
reopen the claim for service connection for an anxiety 
disorder.  


ORDER

The petition to reopen a final disallowed claim for service 
connection for an anxiety disorder is granted.  


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for a low back disorder, 
degenerative joint disease of the cervical spine, dysthymic 
and anxiety disorders, and the petition to reopen a final 
disallowed claim for service connection for migraine 
headaches is necessary. 

As a preliminary matter, the Board notes that, in February 
1994, the RO denied service connection for an anxiety 
disorder only.  Since that time, the veteran has submitted an 
additional claim for service connection for a dysthymic 
disorder.  A change in diagnosis must be carefully considered 
in determining the etiology of a potentially service-
connected condition and whether the new diagnosis is a 
progression of the prior diagnosis, correction of an error in 
diagnosis, or development of a new and separate condition.  
38 C.F.R. § 4.13, 4.125 (2007).  A claim based on the 
diagnosis of a new mental disorder, taken alone or in 
combination with a prior diagnosis of a related mental 
disorder, states a new claim.  Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996).  Furthermore, the Board notes that the 
veteran's contention of a series of sexual assaults in 
service was not previously considered by medical providers 
and by adjudicators in the February 1994 decision.  
Therefore, the claim for service connection for a dysthymic 
disorder must be adjudicated as a new claim on the merits and 
must consider evidence related to the alleged sexual 
assaults.  

VA's duty to notify a claimant seeking to reopen a claim 
includes advising the claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  In the context of a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006). 

In correspondence in July 2003 and in December 2003, the RO 
did inform the veteran that his claim for service connection 
for migraine headaches was previously denied and that new and 
material evidence was required to reopen his claim. The 
correspondence provided the definitions for new and material 
evidence but did not discuss the bases for the denial of 
service connection in the prior rating decisions.   The 
veteran must be provided with the required notice. 

When the record suggests that SSA records may be relevant to 
substantiating a claim before VA, there is a duty to assist 
by requesting those records.  See 38 U.S.C.A. § 5103A, 5106 
(West 2002 & Supp. 2007); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  In correspondence in May 2005, the 
veteran notified VA that he had been awarded disability 
benefits by the Social Security Administration (SSA).  The 
veteran provided a copy of a May 2005 SSA notice of award, 
but the notice did not specify the nature or severity of the 
associated disabilities.  As these records may be pertinent 
to the claims on appeal, records of examination and 
adjudication by SSA are necessary to decide all claims in 
this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with adequate notice of 
the criteria to reopen final disallowed 
claims for service connection for 
migraine headaches. 

2.  Request from the Social Security 
Administration all records of examination 
and adjudication related to the award of 
benefits for any musculoskeletal, chronic 
or migraine headaches, and psychiatric 
disabilities.  Associate any records 
obtained with the claims file.  

3.  Then, take any other action deemed 
appropriate.  Readjudicate the claims for 
service connection for a low back 
disorder, for degenerative joint disease 
of the cervical spine, for dysthymic and 
anxiety disorders.  Readjudicate the 
petition to reopen final disallowed claim 
for service connection for migraine 
headaches.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


